DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on April 14, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-10, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 6,376,010 – hereinafter Blackwell) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani).
Regarding claims 1-2, 4-6, and 12, Blackwell (Fig. 1, abstract, Col. 3, lines 10-20) discloses a method and apparatus for forming an optical fiber preform.  Blackwell discloses germanium alkoxide (claimed in claim 4), such as germanium tetraethoxide (claimed in claim 6), which is an organic germania precursor (claimed in claim 1) and siloxane (claimed in claim 5), such as octamethylcyclotetrasiloxane (claimed in claim 6), which is an organic silica precursor (claimed in claim 1), are mixed to provide a target with germania in silica soot.  Blackwell (Col. 5, line 19-67) discloses the germanium alkoxide, siloxane, nitrogen, and oxide vapors are delivered to a gas-oxy burner to convert the feedstock to GeO2 doped SiO2 soot which is deposited on the surface of a substrate (“polycrystalline alumina bait rod”).  Blackwell further discloses undoped silica soot from the siloxane supplied to the burner is also deposited over the GeO2 doped SiO2 soot and after a sufficient amount of soot is deposited forming a porous soot optical waveguide preform.  The formation of GeO2 doped SiO2 soot from the burner provides for forming germania particles and silica particles and the formation of forming undoped silica soot provides for forming silica particles.  Further, the forming of the silica particles comprises reaction of the silica precursor and flame reaction of the germania precursor, as claimed in claim 2.  
Blackwell fails to disclose in the depositing of the silica particles and the germania particles on a substrate, the substrate having a temperature of less than 1250 degrees C.  However, Fogliani (Fig. 1, abstract, and ([0006], [0016], [0019]-[0022], [0047] [0054]-[0055] and [0061]) discloses a soot deposition process for producing an optical fiber preform similar to the soot deposition process of Blackwell.  Fogliani discloses the method comprising depositing glass particles on a deposition rod (i.e. substrate) with a burner forming the glass soot particles.  Fogliani ([0006]) discloses soot density during the deposition process is an important parameter to achieve a final glass preform of good quality and the deposition density is related to the temperature of the substrate on which the soot is deposited.  The higher the temperature the higher the density.  Fogliani ([0016]) discloses controlling soot density to prevent soot cracking or cleavage or bubbles generation.  Fogliani ([0055]) discloses the core rod 10 (i.e. the substrate) is at a temperature ranging from 1000-1200 degrees C at the start of deposition to provide for the first soot layers with a desired density and ([0056]) further discloses after completion of the first two or three layers, the soot is deposited on a hotter substrate, which causes the soot to be deposited at a higher density.  The rapid increase can lead to a decrease in the deposition efficiency due to reduction of the thermophoretic effect and an increase in the density over the desired range.  Therefore, after completion of a predetermined number of layers the velocities v and w are progressively increased to decrease the preform temperature, and consequently the deposition density.  Both Blackwell and Fogliani teach soot deposition methods of forming an optical fiber preform.  Therefore, based on the additional teachings of Fogliani, it would be obvious to a person having ordinary skill in the art, the substrate temperature is a result effective variable, that affects soot density of the deposition process, and therefore obvious to optimize the substrate temperature during depositing to provide for an appropriate density to prevent soot cracking, cleavage, or bubbles generation.  Further, since Fogliani has taught as an acceptable substrate temperature at the start of deposition ranging from 1000 to 1200 degrees C, it would be obvious the optimization of the substrate temperature could occur at temperatures ranging from 1000 to 1200 degrees C, which is less than 1250 degrees C, as claimed in claim 1 and within Applicant’s claimed range of between 600 and 1200 degrees C, as claimed in claim 12.  
Regarding claim 3, as discussed in the rejection of claim 1 above, Blackwell (Col. 5, line 19-67) discloses the germanium alkoxide, siloxane, nitrogen, and oxide vapors are delivered to a gas-oxy burner to convert the feedstock to GeO2 doped SiO2 soot which is deposited on the surface of a substrate (“polycrystalline alumina bait rod”), and the formation of GeO2 doped SiO2 soot from the burner provides for forming germania particles and silica particles.  It would be obvious to a person having ordinary skill in the art, this provides for the forming silica particles and forming germania particles comprise flame reaction of a mixed feedstock, the mixed feedstock comprising the silica precursor and the germania precursor.    
Regarding claim 9, as discussed in the rejection of claim 1 above, Blackwell in view of Fogliani teaches the core rod 10 (i.e. the substrate) is at a temperature ranging from 1000-1200 degrees C at the start of deposition to provide for the first soot layers with a desired density.  Fogliani ([0055]) further discloses this temperature is provided by pre-heating the core rod before the start of the deposition by burner 11 or an auxiliary burner.  Therefore, it would be obvious to a person having ordinary skill in the art, the method further comprises heating the substrate.  
Regarding claim 10, as stated in the rejection of claim 9 above, Blackwell in view of Fogliani provides for heating the substrate with the deposition burner or an auxiliary burner, and discloses heating by an auxiliary burner or the deposition burner.  Fogliani (abstract and [0003]) further discloses fuel gas and oxygen delivered to a deposition burner and gas/oxygen burner for deposition.  Therefore, based on the teachings of Fogliani discussed above, it would be obvious in the preheating of the substrate in the method of Blackwell in view of Fogliani with the deposition burner or an auxiliary burner prior to deposition, the substrate would be heated with a pre-mix flame of gas and oxygen.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 6,376,010 – hereinafter Blackwell) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) as applied to claim 1 above, and further in view of Baynham et al. (US 2005/0284184 – hereinafter Baynham).
Regarding claim 11, Blackwell fails to disclose before forming the silica particles and before forming the germania particles, the method further comprises depositing a layer of silica on the substrate.  However, Baynham (abstract, [0008], and [0055]-[0057] discloses in an outside vapor deposition process (OVD) where a core is fabricated by deposition of silica and doped silica soot on a mandrel, with subsequent dehydration and consolidation steps.  A sintered glass body with a hole remains.  As a final step the core must be collapsed, either prior to or during the draw step.  If a silica buffer layer, as described is deposited first in the OVD process, so that it forms the innermost layer in the core, being the exposed surface during collapse, then it will perform a beneficial role similar to that in the MCVD process, specifically a diffusion barrier layer, to prevent or slow a change in the oxide glass stoichiometry.  The result is that fewer dopant and oxygen atoms exit from the core layers through the free surface during collapse, resulting in fewer defects and lower fiber attenuation.  
As stated in the rejection of claim 1 above, Blackwell discloses depositing GeO2 doped silica soot and Blackwell (Col. 5, line 65 to Col. 6, line 11) discloses removing the bait rod followed by sintering and stretching the consolidated preform.  Therefore, based on the additional teachings of Baynham, it would be obvious to person having ordinary skill in the art to improve the preform of Blackwell by applying a diffusion buffer layer in the method of Blackwell to provide for a diffusion barrier to prevent or slow a change in the oxide glass stoichiometry resulting from collapse of the core, which results in few defects and lower fiber attenuation.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 6,376,010 – hereinafter Blackwell) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) as applied to claim 1 above, and further in view of Aso et al. (JP2004-338992 – hereinafter Aso).
Regarding claims 13-14, Blackwell (Col. 5, line 63 to Col. 6, line 11 and Col. 8, lines 14-35) discloses the porous soot preform is dried in a helium and chlorine atmosphere (i.e. drying the soot preform) and sintered into a clear, fully dense consolidated glass cylindrical optical waveguide preform.  
Blackwell fails to disclose heating the soot preform at a temperature in the range from 500 degrees C to 1000 degrees C under a first atmosphere, the first atmosphere comprising O2, as claimed in claim 13.  However, Aso ([0003]) discloses for a porous glass base material, chlorine (Cl2) and SiCl4 are chlorides used for removing OH groups in a dehydration (i.e. drying) step.  Therefore, based on the additional teachings of Aso, it would be obvious to a person having ordinary skill in the art the chlorine atmosphere for drying the soot preform with a dehydration agent, such as Cl2 or SiCl4, as claimed in claim 17.  Aso ([0005]-[0006]) further discloses the present invention further provides for significantly reducing organic dust and carbon dust by a treatment of holding the porous glass base material in an atmosphere of oxygen gas and inert gas and holding the porous glass base material at least once in an atmosphere containing an oxygen gas and an inert gas and discloses inert gases ([0009]), such as He, Ar, N2, and the like.  Aso discloses the method includes subjecting the oxygen treatment before the dehydration step or after the dehydration step.  Aso discloses the oxygen treatment step preformed within a temperature ranging from 300 degrees C to 1400 degrees C and the oxygen concentration ranging from 10 vol ppm (0.001%) to 100% vol.  Both Blackwell and Aso discloses forming a porous soot preform and dehydrating the soot preform.  Based on the additional teachings of Aso, it would be obvious to a person having ordinary skill in the art, the optical fiber preform in the method of Blackwell could be improved by subjecting the preform to an oxygen treatment before the step of drying in Blackwell, to significantly reduce organic dust and carbon dust in the optical preform.  With the modification of Blackwell in view of Aso, this provides for the method further comprising heating the preform in the range under a first atmosphere comprising O2 at temperatures ranging from 300 degrees C to 1400 degrees C and an atmosphere comprising 0.001% to less than 100% vol oxygen along with helium.  The oxygen atmosphere concentration range taught by Aso overlaps Applicant’s claimed range of from about 0.5 vol% to about 10 vol% O2 and with the disclosure of an inert gas, such as helium, the claimed oxygen range combined with helium also provides for obviousness of an overlapping concentration of helium of from about 90 vol% to about 99.5 vol%, as claimed in claim 14.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 6,376,010 – hereinafter Blackwell) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) as applied to claim 1 above, and further in view of Kyoto et al. (US 4,902,325 – hereinafter Kyoto).
Regarding claims 17-20, Blackwell (Col. 5, line 63 to Col. 6, line 11 and Col. 8, lines 14-35) discloses the porous soot preform is dried in a helium and chlorine atmosphere (i.e. drying the soot preform) and sintered into a clear, fully dense consolidated glass cylindrical optical waveguide preform.  
Blackwell fails to disclose drying the soot preform under a second atmosphere, the second atmosphere comprising O2, as claimed in claim 17, details of the chlorine atmosphere, such as the claimed compounds claimed in claim 18, temperature of the drying, as claimed in claim 19, and the method further comprising heating the soot preform, at a temperature greater than or equal to 1400 degrees C under a third atmosphere comprising O2.  However, Kyoto (abstract, Col. 2, lines 54 to 63, and Col. 4, lines 51-54) producing a glass preform comprising forming a fine glass particle mass by flame hydrolysis and dehydrating the fine glass particle mass in an oxygen atmosphere containing chlorine or a chlorine-containing compound to produce a preform comprising less hydroxyl groups and less structural defects due to Ge2+.  Kyoto (Col. 3, line 54 to Col. 4, line 11) discloses a heating rate once the fine glass particle mass is placed in atmosphere containing chlorine, oxygen, and helium.  Kyoto (Col. 3, lines 15-45) discloses during heating absorbed water is removed at 500 degrees C.  Kyoto discloses gradually heating the preform at a rate not larger than 300 degrees C/hr and discloses heating to a temperature ranging from 950 degrees C to 1250 degrees C.  Kyoto (Col. 4, lines 63-57) further discloses carrying out the sintering step in an inert gas containing oxygen not larger than 50%.  Kyoto (Example 1) further discloses a specific example where after drying with chlorine and oxygen, the glass fine particle mass was heated to 1650 degrees C for sintering.  In addition to chlorine for drying, Kyoto (Col. 1, lines 63-65) discloses Cl2 or SOCl2 may also be used for decomposing water.  Both Kyoto and Blackwell discloses forming preforms made of glass particles.  Therefore, based on the additional teachings of Kyoto, it would be obvious to a person having ordinary skill in the art, the method of dehydrating and sintering the preform of Blackwell could be modified to provide for drying the soot preform with an oxygen containing atmosphere (i.e. second atmosphere) and chlorine containing atmospheres comprising Cl2 or SOCl2 (i.e. dehydration agents), at temperatures ranging from 950 degrees C to 1250 degrees C, and sintering after the drying by heating the soot preform at a temperature at 1650 degrees C under a third atmosphere comprising oxygen, to produce a preform with decreased hydroxyl groups and reduced defects due to Ge2+.  The improved sintering and drying method of Blackwell in view of Kyoto provides for drying the soot preform with a dehydration agent under a second atmosphere comprising O2, as claimed in claim 17, a dehydration agent comprising Cl2 or SOCl2, as claimed in claim 18, drying temperatures ranging from 950 degrees C to 1250 degrees C, providing for an overlapping range claimed in claim 19, and after the drying, the method further comprises heating the soot preform at a temperature of 1650 degrees C, which is within Applicant’s claimed range of greater than or equal to 1400 degrees C, under a third atmosphere comprising O2, as claimed in claim 20.  
Claims 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 6,376,010 – hereinafter Blackwell) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) as applied to claim 1 above, and further in view of Kyoto et al. (US 4,902,325 – hereinafter Kyoto) as applied to claims 17-20 above, and further in view of Hayakawa et al. (US 2021/0122664 – hereinafter Hayakawa).
Regarding claims 13, 15, and 16, as discussed in the rejection of claims 17-20 above, the improved sintering and drying method of Blackwell in view of Kyoto provides for drying the soot preform with a dehydration agent under a second atmosphere comprising O2, which is also claimed in claim 15, and after the drying, the method further comprises heating the soot preform at a temperature of 1650 degrees C, which is within Applicant’s claimed range of greater than or equal to 1400 degrees C, under a third atmosphere comprising O2, as claimed in claim 16.  
Blackwell in view of Kyoto fails to disclose heating the soot preform at a temperature ranging from 500 degrees C to 1000 degrees C under a first atmosphere, the first atmosphere comprising O2.  However, Kyoto (Example 1) further discloses a specific example where after heating to a temperature of 800 degrees C is when the chlorine and oxygen gas are applied.  Further, Hayakawa ([0010]-[0011]) discloses when manufacturing a particle fine deposit with siloxane as a raw material for glass synthesis sometimes blackened fine particles are deposited are remain in the glass preform.  Hayakawa ([0020]-[0023] and [0066]-[0069]) further discloses the black fine particles can be reduced by heating in an oxygen-containing atmosphere in a range of 500 degrees C or higher and 1100 degrees C or lower prior to drying with a chlorine gas.  Both Hayakawa and Blackwell discloses optical preforms formed with a siloxane raw material.  Hayakawa, Blackwell, and Kyoto all disclose forming optical fiber preforms comprising silica particles requiring drying and sintering.  Therefore, based on the additional teachings of Hayakawa, it would be obvious to a person having ordinary skill in the art, the method of sintering the preform of Blackwell could further be improved by applying the teachings of Kyoto, as discussed in the rejection of claims 17-20 above, to reduce Ge2+ defects, and the teachings of Hayakawa to reduce black fine particles in the glass preform by heating the soot preform at a temperature ranging from 500 degrees C to 1100 degrees C or lower in an O2 containing atmosphere, prior to drying, as claimed in claim 13.  
Claims 1-3, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (WO 99/02459 – hereinafter WO’459) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani).
Regarding claims 1-2, 7-8, and 12, WO’459 (pg. 1, lines 6-9, pg. 3, lines 10-34 ) discloses a method of forming optical waveguide preforms from silica forming feedstocks which produces germanium doped silica glass.   WO’459 discloses the feedstock includes high purity siloxane (corresponding to an organic silica precursor) and germanium chloride (corresponding to a germania precursor).  The feedstock preferably comprises of at least 95% by weight of octamethylcyclotetrasiloxane (claimed in claim 8) and the germanium chloride is composed of 99% by weight of germanium tetrachloride (claimed in claim 7).  WO’459 (pg. 4, lines 3-29 and pg. 7, lines 29-35) discloses in using the feedstock by mixing the siloxane and germanium chloride and delivering the mixture to a conversion site of a burner flame to produce germanium doped silica soot.  WO’459 (pg. 8, lines 11 to pg. 10, line 10) further discloses silica soot is also produced and further details of producing the silica soot and GeO2 doped SiO2 soot in the burner flame.  WO’459 (pg. 12, lines 5-30) further discloses the GeO2 doped SiO2 soot is collected on deposition surface 70 of bait rod 72 (corresponding to a substrate) and silica soot is deposited over the GeO2 doped SiO2 soot to form the preform of an optical waveguide core with cladding.  The formation of GeO2 doped SiO2 soot from the burner provides for forming germania particles and silica particles and the formation of forming undoped silica soot provides for forming silica particles.  Further, the forming of the silica particles comprises reaction of the silica precursor and flame reaction of the germania precursor, as claimed in claim 2.
WO’459 fails to disclose in the depositing of the silica particles and the germania particles on a substrate, the substrate having a temperature of less than 1250 degrees C.  However, Fogliani (Fig. 1, abstract, and ([0006], [0016], [0019]-[0022], [0047] [0054]-[0055] and [0061]) discloses a soot deposition process for producing an optical fiber preform similar to the soot deposition process of WO’459.  Fogliani discloses the method comprising depositing glass particles on a deposition rod (i.e. substrate) with a burner forming the glass soot particles.  Fogliani ([0006]) discloses soot density during the deposition process is an important parameter to achieve a final glass preform of good quality and the deposition density is related to the temperature of the substrate on which the soot is deposited.  The higher the temperature the higher the density.  Fogliani ([0016]) discloses controlling soot density to prevent soot cracking or cleavage or bubbles generation.  Fogliani ([0055]) discloses the core rod 10 (i.e. the substrate) is at a temperature ranging from 1000-1200 degrees C at the start of deposition to provide for the first soot layers with a desired density and ([0056]) further discloses after completion of the first two or three layers, the soot is deposited on a hotter substrate, which causes the soot to be deposited at a higher density.  The rapid increase can lead to a decrease in the deposition efficiency due to reduction of the thermophoretic effect and an increase in the density over the desired range.  Therefore, after completion of a predetermined number of layers the velocities v and w are progressively increased to decrease the preform temperature, and consequently the deposition density.  Both WO’459 and Fogliani teach soot deposition methods of forming an optical fiber preform.  Therefore, based on the additional teachings of Fogliani, it would be obvious to a person having ordinary skill in the art, the substrate temperature is a result effective variable, that affects soot density of the deposition process, and therefore obvious to optimize the substrate temperature during depositing to provide for an appropriate density to prevent soot cracking, cleavage, or bubbles generation.  Further, since Fogliani has taught as an acceptable substrate temperature at the start of deposition ranging from 1000 to 1200 degrees C, it would be obvious the optimization of the substrate temperature could occur at temperatures ranging from 1000 to 1200 degrees C, which is less than 1250 degrees C, as claimed in claim 1 and within Applicant’s claimed range of between 600 and 1200 degrees C, as claimed in claim 12.  
Regarding claim 3, as discussed in the rejection of claim 1 above, WO’459 (pg. 4, lines 3-29 and pg. 7, lines 29-35) discloses in using the feedstock by mixing the siloxane and germanium chloride and delivering the mixture to a conversion site of a burner flame to produce germanium doped silica soot.  WO’459 (pg. 8, lines 11 to pg. 10, line 10) further discloses silica soot is also produced and further details of producing the silica soot and GeO2 doped SiO2 soot in the burner flame.  Further, WO’459 (pg. 12, lines 5-30) further discloses the GeO2 doped SiO2 soot is collected on deposition surface 70 of bait rod 72 (corresponding to a substrate)  to form the preform of an optical waveguide core with cladding, and the formation of GeO2 doped SiO2 soot from the burner provides for forming germania particles and silica particles.  It would be obvious to a person having ordinary skill in the art, this provides for the forming silica particles and forming germania particles comprise flame reaction of a mixed feedstock, the mixed feedstock comprising the silica precursor and the germania precursor.
Regarding claim 9, as discussed in the rejection of claim 1 above, WO’459 in view of Fogliani teaches the core rod 10 (i.e. the substrate) is at a temperature ranging from 1000-1200 degrees C at the start of deposition to provide for the first soot layers with a desired density.  Fogliani ([0055]) further discloses this temperature is provided by pre-heating the core rod before the start of the deposition by burner 11 or an auxiliary burner.  Therefore, it would be obvious to a person having ordinary skill in the art, the method further comprises heating the substrate.  
Regarding claim 10, as stated in the rejection of claim 9 above, WO’459 in view of Fogliani provides for heating the substrate with the deposition burner or an auxiliary burner, and discloses heating by an auxiliary burner or the deposition burner.  Fogliani (abstract and [0003]) further discloses fuel gas and oxygen delivered to a deposition burner and gas/oxygen burner for deposition.  Therefore, based on the teachings of Fogliani discussed above, it would be obvious in the preheating of the substrate in the method of WO’459 in view of Fogliani with the deposition burner or an auxiliary burner prior to deposition, the substrate would be heated with a pre-mix flame of gas and oxygen.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (WO 99/02459 – hereinafter WO’459) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) as applied to claim 1 above, and further in view of Baynham et al. (US 2005/0284184 – hereinafter Baynham).
Regarding claim 11, WO’459 fails to disclose before forming the silica particles and before forming the germania particles, the method further comprises depositing a layer of silica on the substrate.  However, Baynham (abstract, [0008], and [0055]-[0057] discloses in an outside vapor deposition process (OVD) where a core is fabricated by deposition of silica and doped silica soot on a mandrel, with subsequent dehydration and consolidation steps.  A sintered glass body with a hole remains.  As a final step the core must be collapsed, either prior to or during the draw step.  If a silica buffer layer, as described is deposited first in the OVD process, so that it forms the innermost layer in the core, being the exposed surface during collapse, then it will perform a beneficial role similar to that in the MCVD process, specifically a diffusion barrier layer, to prevent or slow a change in the oxide glass stoichiometry.  The result is that fewer dopant and oxygen atoms exit from the core layers through the free surface during collapse, resulting in fewer defects and lower fiber attenuation.  
As stated in the rejection of claim 1 above, WO’459 (pg. 12, lines 5-30) further discloses the GeO2 doped SiO2 soot is collected on deposition surface 70 of bait rod 72 (corresponding to a substrate) and WO’459 (pg. 12, lines 30 to pg. 13, line 5) further discloses the bait rod is removed followed by sintering and stretching the consolidated preform.  Therefore, based on the additional teachings of Baynham, it would be obvious to person having ordinary skill in the art to improve the preform of WO’459 by applying a diffusion buffer layer in the method of WO’459 to provide for a diffusion barrier to prevent or slow a change in the oxide glass stoichiometry resulting from collapse of the core, which results in few defects and lower fiber attenuation.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (WO 99/02459 – hereinafter WO’459) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) as applied to claim 1 above, and further in view of Aso et al. (JP2004-338992 – hereinafter Aso).
Regarding claims 13-14, WO’459 (pg. 11, line 32 to pg. 13, line 2) discloses the porous soot preform is dried in a helium and chlorine atmosphere (i.e. drying the soot preform) and sintered into a clear, fully dense consolidated cylindrical optical waveguide preform that is comprised of geo doped silica and a silica cladding.  
WO’459 fails to disclose heating the soot preform at a temperature in the range from 500 degrees C to 1000 degrees C under a first atmosphere, the first atmosphere comprising O2, as claimed in claim 13.  However, Aso ([0003]) discloses for a porous glass base material, chlorine (Cl2) and SiCl4 are chlorides used for removing OH groups in a dehydration (i.e. drying) step.  Therefore, based on the additional teachings of Aso, it would be obvious to a person having ordinary skill in the art the chlorine atmosphere for drying the soot preform with a dehydration agent, such as Cl2 or SiCl4, as claimed in claim 17.  Aso ([0005]-[0006]) further discloses the present invention further provides for significantly reducing organic dust and carbon dust by a treatment of holding the porous glass base material in an atmosphere of oxygen gas and inert gas and holding the porous glass base material at least once in an atmosphere containing an oxygen gas and an inert gas and discloses inert gases ([0009]), such as He, Ar, N2, and the like.  Aso discloses the method includes subjecting the oxygen treatment before the dehydration step or after the dehydration step.  Aso discloses the oxygen treatment step preformed within a temperature ranging from 300 degrees C to 1400 degrees C and the oxygen concentration ranging from 10 vol ppm (0.001%) to 100% vol.  Both WO’459 and Aso discloses forming a porous soot preform and dehydrating the soot preform.  Based on the additional teachings of Aso, it would be obvious to a person having ordinary skill in the art, the optical fiber preform in the method of WO’459 could be improved by subjecting the preform to an oxygen treatment before the step of drying in WO’459, to significantly reduce organic dust and carbon dust in the optical preform.  With the modification of WO’459 in view of Aso, this provides for the method further comprising heating the preform in the range under a first atmosphere comprising O2 at temperatures ranging from 300 degrees C to 1400 degrees C and an atmosphere comprising 0.001% to less than 100% vol oxygen along with helium.  The oxygen atmosphere concentration range taught by Aso overlaps Applicant’s claimed range of from about 0.5 vol% to about 10 vol% O2 and with the disclosure of an inert gas, such as helium, the claimed oxygen range combined with helium also provides for obviousness of an overlapping concentration of helium of from about 90 vol% to about 99.5 vol%, as claimed in claim 14.  
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (WO 99/02459 – hereinafter WO’459) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) as applied to claim 1 above, and further in view of Kyoto et al. (US 4,902,325 – hereinafter Kyoto).
Regarding claims 17-20, WO’459 (pg. 11, line 32 to pg. 13, line 2) discloses the porous soot preform is dried in a helium and chlorine atmosphere (corresponding to a dehydration agent) and sintered into a clear, fully dense consolidated cylindrical optical waveguide preform that is comprised of geo doped silica and a silica cladding.  
WO’459 fails to disclose drying the soot preform under a second atmosphere, the second atmosphere comprising O2, as claimed in claim 17, details of the chlorine atmosphere, such as the claimed compounds claimed in claim 18, temperature of the drying, as claimed in claim 19, and the method further comprising heating the soot preform, at a temperature greater than or equal to 1400 degrees C under a third atmosphere comprising O2.  However, Kyoto (abstract, Col. 2, lines 54 to 63, and Col. 4, lines 51-54) producing a glass preform comprising forming a fine glass particle mass by flame hydrolysis and dehydrating the fine glass particle mass in an oxygen atmosphere containing chlorine or a chlorine-containing compound to produce a preform comprising less hydroxyl groups and less structural defects due to Ge2+.  Kyoto (Col. 3, line 54 to Col. 4, line 11) discloses a heating rate once the fine glass particle mass is placed in atmosphere containing chlorine, oxygen, and helium.  Kyoto (Col. 3, lines 15-45) discloses during heating absorbed water is removed at 500 degrees C.  Kyoto discloses gradually heating the preform at a rate not larger than 300 degrees C/hr and discloses heating to a temperature ranging from 950 degrees C to 1250 degrees C.  Kyoto (Col. 4, lines 63-57) further discloses carrying out the sintering step in an inert gas containing oxygen not larger than 50%.  Kyoto (Example 1) further discloses a specific example where after heating to a temperature of 800 degrees C, drying with chlorine and oxygen
, the glass fine particle mass was heated to 1650 degrees C for sintering.  In addition to chlorine for drying, Kyoto (Col. 1, lines 63-65) discloses Cl2 or SOCl2 may also be used for decomposing water.  Both Kyoto and WO’459 discloses forming preforms made of glass particles.  Therefore, based on the additional teachings of Kyoto, it would be obvious to a person having ordinary skill in the art, the method of dehydrating and sintering the preform of WO’459 could be modified to provide for drying the soot preform with an oxygen containing atmosphere (i.e. second atmosphere) and chlorine containing atmospheres comprising Cl2 or SOCl2 (i.e. dehydration agents), at temperatures ranging from 950 degrees C to 1250 degrees C, and sintering after the drying by heating the soot preform at a temperature at 1650 degrees C under a third atmosphere comprising oxygen, to produce a preform with decreased hydroxyl groups and reduced defects due to Ge2+.  The improved sintering and drying method of WO’459 in view of Kyoto provides for drying the soot preform with a dehydration agent under a second atmosphere comprising O2, as claimed in claim 17, a dehydration agent comprising Cl2 or SOCl2, as claimed in claim 18, drying temperatures ranging from 950 degrees C to 1250 degrees C, providing for an overlapping range claimed in claim 19, and after the drying, the method further comprises heating the soot preform at a temperature of 1650 degrees C, which is within Applicant’s claimed range of greater than or equal to 1400 degrees C, under a third atmosphere comprising O2, as claimed in claim 20.  
Claims 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (WO 99/02459 – hereinafter WO’459) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) as applied to claim 1 above, and further in view of Kyoto et al. (US 4,902,325 – hereinafter Kyoto) as applied to claims 17-20 above, and further in view of Hayakawa et al. (US 2021/0122664 – hereinafter Hayakawa).
Regarding claims 13, 15, and 16, as discussed in the rejection of claims 17-20 above, the improved sintering and drying method of WO’459 in view of Kyoto provides for drying the soot preform with a dehydration agent under a second atmosphere comprising O2, which is also claimed in claim 15, and after the drying, the method further comprises heating the soot preform at a temperature of 1650 degrees C, which is within Applicant’s claimed range of greater than or equal to 1400 degrees C, under a third atmosphere comprising O2, as claimed in claim 16.  
WO’459 in view of Kyoto fails to disclose heating the soot preform at a temperature ranging from 500 degrees C to 1000 degrees C under a first atmosphere, the first atmosphere comprising O2.  However, Kyoto (Example 1) further discloses a specific example where after heating to a temperature of 800 degrees C is when the chlorine and oxygen gas are applied.  Further, Hayakawa ([0010]-[0011]) discloses when manufacturing a particle fine deposit with siloxane as a raw material for glass synthesis sometimes blackened fine particles are deposited are remain in the glass preform.  Hayakawa ([0020]-[0023] and [0066]-[0069]) further discloses the black fine particles can be reduced by heating in an oxygen-containing atmosphere in a range of 500 degrees C or higher and 1100 degrees C or lower prior to drying with a chlorine gas.  Both Hayakawa and WO’459 discloses optical preforms formed with a siloxane raw material.  Hayakawa, WO’459, and Kyoto all disclose forming optical fiber preforms comprising silica particles requiring drying and sintering.  Therefore, based on the additional teachings of Hayakawa, it would be obvious to a person having ordinary skill in the art, the method of sintering the preform of WO’459 could further be improved by applying the teachings of Kyoto, as discussed in the rejection of claims 17-20 above, to reduce Ge2+ defects, and the teachings of Hayakawa to reduce black fine particles in the glass preform by heating the soot preform at a temperature ranging from 500 degrees C to 1100 degrees C or lower in an O2 containing atmosphere, prior to drying, as claimed in claim 13.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741